Citation Nr: 1204799	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal disorder, to include as secondary to medication for service-connected disabilities.  

2.  Entitlement to an evaluation higher than 40 percent disabling for lumbosacral strain with degenerative joint and disc disease.  

3.  Entitlement to an evaluation higher than 10 percent disabling for right wrist injury.  

4.  Entitlement to an evaluation higher than 10 percent disabling for chondromalacia patella, right knee with degenerative joint disease.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 and from August 1986 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Service connection claim:

During the hearing before the undersigned, the Veteran testified that he has gastric symptoms that physicians have related to medications that he takes for pain relief.  March 2011 transcript at 3-4.  Other testimony indicates that the pain medications to which the Veteran refers are used to treat pain of his service-connected spine, right knee, and right wrist conditions.  Id. at 10.  He also testified that the gastrointestinal symptoms began during service when he was prescribed pain medication.  Id. at 14.  His representative contended that VA should afford the Veteran a compensation and pension (C&P) examination with regard to whether he has a chronic gastrointestinal disorder due to service and raised the argument that Accutane prescribed during service may be related to any such condition.  Id. at 16.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

There is a low threshold with respect to the third factor.  It is present when the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, all of the factors are present.  The relationship between his medications and his service-connected disabilities establish the in-service factor for requiring an examination, his reports of symptoms establish the present symptoms of a disability factor for requiring an examination, his testimony regarding what physicians have told him meet the low threshold for the nexus factor for requiring an examination, and there is insufficient medical evidence for the Board to make a decision on the claim, which establishes the fourth factor for requiring an examination.  For these reasons, a remand is necessary so that VA can meet its duty to assist the Veteran by providing a medical examination and obtaining a medical opinion as to whether he has a current gastrointestinal disorder and whether any such disorder is related to his service, to include as caused by or aggravated by medication used to treat service-connected disabilities.  


Increased rating issues

Review of the claims file reveals that in September 2008 VA provided the Veteran with a C&P examination that addressed the severity of his service-connected right wrist, right knee, and lumbosacral spine disabilities.  During the hearing before the undersigned, the Veteran testified that his spine disability had increased in severity since the September 2008 examination.  March 2011 transcript at 5.  He testified that he has a tingling pain that goes from his back to his lower extremities.  Id. at 7.  

He also testified that his right knee disability has worsened since the September 2008 examination.  Id. at 10.  Likewise, he testified that his right wrist disability has worsened since the September 2008 examination.  Id. at 13.  

When the "record does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995).  Although the passage of time alone does not trigger VA's duty to provide an examination in the context of an increased rating claim, the duty is triggered "when the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

Taking the Veteran's testimony that his service-connected right knee, right wrist, and lumbosacral spine disabilities have worsened since the last examination, the fact that the last C&P examination regarding these conditions is now almost three and one half years old, and the lack of sufficient evidence in the record to otherwise reveal the severity of these disabilities, the Board concludes that a remand is necessary so that VA can provide the Veteran with another C&P examination of his right wrist, right knee, and lumbosacral spine.  


TDIU

In his August 2007 notice of disagreement with the RO's denial of increased ratings for his right knee, right wrist, and lumbosacral spine disabilities, the Veteran stated "I am unable to hold a job due to my disabilities."  This clearly raised the issue of whether a TDIU is warranted.  The TDIU issue was raised in the context of his claim for higher ratings for these service-connected disabilities.  As such, the issue of whether a TDIU is warranted is part and parcel to his claims and, as he has appealed the RO's denial of higher ratings, the Board has jurisdiction over the issue of whether a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

VA has not provided the Veteran with notice as to the evidence needed to substantiate a TDIU.  Nor is there sufficient medical evidence of record for the Board to decide this issue.  On remand, VA must obtain a medical opinion as to whether the Veteran's service connected disabilities render him unable to secure and follow a substantially gainful occupation.  



Outstanding records

VA treatment records dated in August 2010 document that the Veteran was concerned about his back, knee and wrist pain, had a consult to neurosurgery clinic since September 2009, and still had not been seen but an electromyography (EMG) study had been completed per neurosurgery request.  The Board does not find any results of the EMG study associated with the claims file.  

During the Board hearing, the Veteran testified that he had obtained medical opinions from a private provider, identified by his as Kaiser.  March 2011 transcript at 17.  There is no recent evidence from any private treatment provider associated with the claims file.  

On remand, the AMC/RO must send the Veteran a letter asking him to submit any records of treatment by private providers for any of his disabilities on appeal, or  provide VA with the necessary release forms so that VA can assist him in obtaining this evidence.  Additionally, the AMC/RO must associate with the claims file all VA treatment records for the period after  September 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and his and VA's duties in obtaining  that evidence.  The letter must include a request that the Veteran identify treatment that he has received and all medical opinions that have been offered as to his right wrist, right knee, and lumbosacral spine disabilities and his claimed gastrointestinal disorder.  Specifically, the letter must request that he identify private treatment providers who have provided such treatment or such opinions.  The letter must include a request that he either submit the private treatment records or complete the necessary authorizations so that VA can request the records.  The letter must also include a request that he identify the VA facilities at which he has received such treatment since September 2009.  

2.  Obtain all available records of treatment identified by the Veteran.  This includes all identified VA treatment records not already of record and all identified private treatment provider records that the Veteran has requested assistance in obtaining and has provided sufficient authorizations to release information to VA.  Regardless of the Veteran's response, the AMC/RO must obtain any relevant records of treatment at the VA Denver Medical Group since September 2009, including results of an EMG study conducted between 2009 and the present.  All obtained records must be associated with the claims file.  

3.  After all obtainable identified relevant treatment records have been associated with the claims file, schedule the Veteran for a VA examination with regard to his claim of entitlement to service connection for a gastric disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Identify any and all disorders of the Veteran's gastrointestinal system.  

(b)  The Veteran asserts that he was prescribed Accutane during his active service and that he has gastrointestinal symptoms as a result.  The examiner is asked include in the interview with the Veteran the time frame that he was prescribed Accutane.  After interview with the Veteran and review of the claims file, the examiner is asked to provide an opinion as to whether the Veteran was treated with Accutane or a generic form of Accutane.  

(c)  If the examiner determines that the Veteran was treated with Accutane or a generic form of Accutane, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's gastrointestinal system is due to that treatment.  The examiner  must provide a complete rationale for any conclusion reached.  

(d)  Regardless of the opinion provided with regard to the effect of any Accutane, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's gastrointestinal system had onset during or was otherwise directly caused by his active service.  

(e)  The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or  greater probability) that any identified disorder of the Veteran's gastrointestinal system has been caused by pain medication or muscle relaxers prescribed for his right wrist, right knee, or lumbosacral disorders.  The examiner must provide a complete rationale for any conclusion reached.  

(f)  The examiner must provide an expert opinion as to whether it is at least as  likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's gastrointestinal system has been made worse beyond its natural progression by pain medication or muscle relaxers prescribed for his right wrist, right knee, or lumbosacral disorders.  The examiner must provide a complete rationale for any conclusion reached.  

(g)  The examiner must provide an expert opinion as whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's gastrointestinal system, whether alone or together with his service-connected disabilities of the right knee, right wrist, and lumbosacral spine, render him unable to secure and follow a substantially gainful occupation.  A complete rationale must be provide for any conclusion reached.  

4.  After all obtainable identified relevant treatment records have been associated with the claims file, schedule the Veteran for an examination of his right wrist, right knee, and lumbosacral spine.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examination report must include all relevant findings as to the disability suffered by the Veteran from these conditions.  This must include whether the Veteran's lumbosacral spine condition results in neurologic manifestations.  All necessary tests must be conducted.  

The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities of the right wrist, right knee, and lumbosacral spine, whether acting alone or together, render him unable to secure and follow a substantially gainful occupation.  The examiner must provide a complete rationale for any conclusion reached.  

5.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


